PER CURIAM.
David Aburto filed a Florida Rule of Criminal Procedure 3.800(a) Motion to Correct Illegal Sentence challenging the constitutionality of the Criminal Punishment Code (CPC). The trial court denied the motion after ordering a State Response. The court’s denial of the motion was proper as Aburto was sentenced as a Habitual Felony Offender, not under the CPC.
After the court’s order was rendered, Aburto filed a “Reply to the State’s Response.” In this Reply, Aburto raised a different ground for relief, claiming the three-year minimum mandatory sentence imposed by the court was illegal. The Reply appears to state a legally sufficient claim. See Wright v. State, 779 So.2d 399 (Fla. 2d DCA 2000); Grant v. State, 650 So.2d 705 (Fla. 3d DCA 1995); Alfrod v. State, 644 So.2d 549 (Fla. 3d DCA 1994). The trial court has not addressed this claim.
To prevent Aburto’s claim from inadvertently being barred as successive, we write to affirm the denial of the initial motion but remand the case to the trial court with directions to treat Aburto’s Reply as a separate motion to correct illegal sentence.
WARNER, TAYLOR and HAZOURI, JJ., concur.